DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
The applicant's amendments and arguments/remarks have been fully considered but are moot in view of the new grounds of rejections presented herein. Specifically the examiner has provided the Kethman reference to teach the limitations presented in the newly amended claims.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that a wearable sensing device cannot be used) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the 112 rejection for claim 3: Claim 3 recites ‘at least one colour’ and is dependent back to claim 2 which recites ‘a series of colours’ thus ‘a series of colours’ is relevant to the language in claim 3. The 112 rejection is maintained. Examiner notes the limitation in claim 3 should read ‘at least one colour of the series of colours’.
Regarding the 101 argument it is unclear where the “particular arrangement for sensors for generating data in a particular way’ is claimed. As currently claimed all that is claimed is a plurality of sensors which can include pressure, capacitance, or infrared sensors. As shown in the Kethman reference each of the claimed sensors are known in the art and any combination of which can be used together to collect data. Therefore the 101 rejection is maintained.
Response to Amendment
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed system including the sensors, assessment system, and interface must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
‘an assessment system adapted to receive…configured to interpret’ in claim 1 interpreted as a computer as best understood per Page 10, Line 6 of Applicant’s specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites ‘a plurality of patient assessments’ twice in the claim. It is unclear if each recitation refers to the same element or not.
Claim 1 recites ‘an assessment system’ as part of the overall ‘system for sensing and assessing movement’ thus it is unclear what the differentiation is between the two.
Claims 1, 7-9, and 13 recite the term ‘associated’ but it is unclear what this term is meant to mean in light of the specification as the term is not used. It is unclear who or what the term ‘associated’ is relative to.
Claim 3 recites ‘at least one colour’ and it is unclear if this is meant to be part of ‘a series of colours’ as recited in claim 2 (to which claim 3 is dependent) or not. Examiner notes this should read ‘at least one colour of the series of colours’.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 6-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Step 1, claims 1-4, 6-17 are all within at least one of the four categories (claims 1-4, 6-17 being apparatuses).
Regarding Step 2:
Independent claim 1 recites:
sensing patient movement in at least one space
receive data from the plurality of sensors
interpret the data…to provide a plurality of patient assessments
display a plurality of patient assessments and provide a visual indicator of relative impact
The above claim limitations are tied to the abstract idea of mental processes in that they are concepts that can be performed in the human mind. This group encompasses concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The claimed steps of sense(ing), receive(ing), and interpret(ing) can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output/processing that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
The additional elements recited include: ‘a plurality of associated sensors, ‘a pressure sensor’, ‘a capacitance sensor’, ‘an infrared sensor’, ‘an assessment system’, ‘an interface’ in claim 1.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims amount to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for sense(ing), receive(ing), interpret(ing), and display(ing) merely invoke a computer as a tool. Each of the additional element limitations are recited at a high level of generality (i.e., as a generic processor performing a generic computer function or as a generic sensor performing a mere extra-solution data gathering) such that it amounts to no more than mere instructions to apply the judicial exception using a generic computer component or generic sensor component. Examiner notes those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by the prior art provided below teaching said components. The claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.  Furthermore, the court decisions discussed in MPEP § 2106.05(d)(ll) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
The additional elements do not provide an improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for sense(ing), receive(ing), interpret(ing) and display(ing).
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide a medical measurement. 
The claims do not apply the abstract idea to a particular machine. 
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 6-8, 10, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 2008/0001735) in view of Kethman et al. (US 2016/0224750).
Regarding claim 1, Tran teaches a system for sensing and assessing movement (Abstract), the system comprising: 
a plurality of sensing arrangements for sensing patient movement in at least one space (Paragraphs 0006 and 0070; combination of multiple sensors), each sensing arrangement comprising a plurality of associated sensors (Paragraph 0006; for example a chair sitting sensor, a bed sensor, an exercise equipment sensor, a video camera and accelerometer), 
an assessment system adapted to receive data from the plurality of sensors of each of the plurality of sensing arrangements (Paragraphs 0063, 0076, and 0111; ‘The server 20 also executes one or more software modules to analyze data from the patient.’);
the assessment system being configured to interpret the data of each of the plurality of sensing arrangements to provide a plurality of patient assessments, the patient assessments indicating patient movement or patient risk (Paragraphs 0063-0064, 0067, and 0111; at least ‘to make a number of determinations’; Further Paragraph 0102: ‘The system detects a weakness in left half and right half of the person's body; a walking pattern for loss of balance or coordination; requesting hands/ feet movement in a predetermined pattern and reading accelerometer output in accordance with the predetermined pattern; checking whether the person experienced dizziness or headache;’);
an interface adapted to display a plurality of patient assessments and provide a visual indicator of relative impact (Paragraphs 0115 and 0154; ‘Readings may be color coded to visually distinguish normal vs. readings that have generated an alert, along with description of the alert generated.’).
Tran is silent on wherein said plurality of associated sensors comprise at least two of a pressure sensor, a capacitance sensor and an infrared sensor.
Kethman teaches a system for patient monitoring (Abstract) wherein said plurality of associated sensors comprise at least two of a pressure sensor, a capacitance sensor and an infrared sensor (Paragraph 0036; ‘In various alternative embodiments, examples of sensors 50 include…capacitance…infrared…atmospheric pressure…blood pressure…pulse pressure’).
It would have been obvious to one of ordinary skill in the art to have modified Tran with Kethman because both Tran and Kethman teach the sensor choice as being a design choice (Paragraph 0006 of Tran and Paragraph 0036 of Kethman) and it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the sensors of Tran with those of Kethman.
Regarding claim 2, Tran teaches wherein the visual indicator comprises a series of colours indicating relative impact (Paragraph 0154; ‘Readings may be color coded to visually distinguish normal vs. readings that have generated an alert, along with description of the alert generated.’).
Regarding claim 6, Tran teaches wherein interface is adapted to display a plurality of assessments of impact of a plurality of spaces (Paragraph 0154; ‘may monitor a group or a number of users via a summary dashboard of their readings data’)
Regarding claim 7, Tran teaches wherein the plurality of associated sensors comprise at least one pressure sensor (Paragraph 0056; ‘pressure transducer’).
Regarding claim 8, Tran teaches wherein the plurality of associated sensors comprise at least one infrared sensor (Paragraph 0046; ‘these sensors are known as PIR (passive infrared) detectors or pyroelectric sensors.’).
Regarding claim 10, Tran teaches wherein movement detected by the plurality of sensing arrangements results in an assessment of increased impact (Paragraph 0174; ‘sharp accelerations may be used to indicate fall’).
Regarding claim 12, Tran teaches wherein the sensing arrangement comprises a combination of sensor types, including pressure sensors and infrared sensors (Paragraph 0006, 0046, and 0056).
Regarding claim 13, Tran teaches wherein the sensing arrangement is adapted to be located in a room having a bed surface and at least one of the plurality of associated sensors senses movement of a person on the bed surface (Paragraph 0006; ‘bed sensor’; Paragraph 0056)
Regarding claim 14, Tran teaches wherein the system is designed for sensing patient movement (Paragraph 0357).
Regarding claim 15, Tran teaches wherein the system is designed to provide an assessment of risk of a patient fall (Paragraph 0111; ‘generates warnings should the patient’s patterns indicate that the patient has fallen or is likely to fall.’)
Regarding claim 16, Tran teaches wherein the system is designed to be located at a nurses station for remote monitoring of the at least one space (Paragraph 0295; nurses stations’)
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 2008/0001735) in view of Kethman et al. (US 2016/0224750) as applied to claim 1 above in further view of Tesanovic et al. (US 2014/0055285).
Regarding claim 3, Tran teaches coloring coding (Paragraph 0154) but is silent on the colors used. Tesanovic teaches wherein red is used to indicate a high level of impact and green is used to indicate a low level of impact and at least one colour is used to indicate an intermediate level of impact (Paragraph 0006). It would have been obvious to one of ordinary skill in the art to have modified Tran with Tesanovic because it would aid in providing a set of actions that would help to keeping the patient within the green zone by modifying the progress of the disease/health issue toward the green zone (Paragraph 0006 of Tesanovic).
Regarding claim 4, Tran is silent explicitly on the audible indication. Tesanovic teaches wherein the interface further provides an aural indication of impact (Paragraph 0023; ‘to display an alert on the display’ and Paragraph 0018; ‘A display may output visual, audio, and or tactile data.’). It would have been obvious to one of ordinary skill in the art to have modified Tran with Tesanovic since it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the display with only visual indications taught by Tran with the display with visual and auditory indications as taught by Tesanovic.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 2008/0001735) in view of Kethman et al. (US 2016/0224750) as applied to claim 1 above in further view of Mix et al. (US 2014/0039351).
Regarding claim 9, Tran is silent on the use of a capacitance sensor. Mix teaches wherein the plurality of associated sensors comprise at least one capacitance sensor (Paragraph 0146). It would have been obvious to one of ordinary skill in the art to have modified Tran with Mix since it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the pressure sensors of Tran (Paragraph 0056; ‘pressure transducer’) with that of Mix.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 2008/0001735) in view of Kethman et al. (US 2016/0224750) as applied to claim 1 above in further view of Tamez (US 2014/0253324).
Regarding claim 11, Tran is silent on the assessment of movement compared to a predetermined time. Tamez teaches wherein movement lasting longer than a pre-determined time and detected by the plurality of sensing arrangement results in an assessment of increased impact (Paragraph 0098). It would have been obvious to one of ordinary skill in the art to have modified Tran with Tamez because it allows for alerts to be provided to correct improper physiological movements (Paragraph 0098 of Tamez).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 2008/0001735) in view of Kethman et al. (US 2016/0224750) as applied to claim 1 above in further view of Nuhaan et al. (US 2008/0294490).
Regarding claim 17, Tran is silent on the interface being available of a mobile device. Nuhaan teaches wherein the interface of the system is available on mobile devices (Paragraph 0047). It would have been obvious to one of ordinary skill in the art to have modified Tran with Nuhaan because facilitates better communication and care giving (Paragraph 0005 of Nuhaan).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791